Citation Nr: 1506570	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-03 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with generalized anxiety.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1966 to May 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the New York, New York RO, which granted service connection for PTSD with generalized anxiety, rated 30 percent, effective July 16, 2010.  In May 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  At the hearing, the Veteran was granted a 60 day abeyance period to allow for the submission of additional evidence; such evidence was received.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his PTSD with generalized anxiety has worsened since the most recent (February 2011) VA examination.  While a new examination is not required simply because of the time which has passed since the last examination (nearly four years), a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  See VAOPGCPREC 11-95 (1995).  The Veteran alleges that the current rating does not reflect his current psychiatric symptoms.  At the May 2013 Board hearing, he testified regarding his worsening symptoms over the previous few years.  A contemporaneous examination is indicated.

Additionally, there appear to be records of treatment for psychiatric disability that have not yet been associated with the record.  A May 2013 statement from the Veteran's treating psychiatrist indicated that the Veteran receives monthly medication management at the Brooklyn VA Medical Center, and that this was expected to remain ongoing.  However, the most recent VA treatment records associated with the claims file are from July 2012.  Records of such treatment are pertinent (and may be critical) evidence in a claim for increase.  Notably, VA treatment records are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record complete copies of the updated clinical records of any (and all) pertinent VA evaluations and/or treatment the Veteran has received for psychiatric disability, to include records from the Brooklyn VA medical facilities since July 2012.  

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist, to ascertain the current severity of his service-connected PTSD with generalized anxiety.  The Veteran's claims file should be reviewed by the examiner in connection with the examination.   

3.  The AOJ should then review the expanded record and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


